DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows and all relate to a pair of sliding components with sliding faces, at least one of which having at least one dimple group formed by plural dimples and extending in a circumferential direction, with at least one opening portion, and wherein the dimple group is a pseudo flow passage partitioned by a land portion:
Species I – Having only dimple portions on an axial face with the opening portion open to a sealed fluid side, the dimple portions extending in one circumferential direction from the opening portion, and no dynamic pressure generation groove. See Figs. 2 and 7
Species II – Having only dimple portions on an axial face with the opening portion open to a groove/fluid introduction portion, the groove/fluid introduction 
Species III – Having plural dimple portions on an axial face, one set open to a sealed fluid side and one set open to a leakage side, wherein no sets of such are connected, the dimple portions extending in one circumferential direction from the opening portion. See Fig. 4
Species IV – Having plural dimple portions on an axial face that overlap one another, and are open to a sealed fluid side, wherein no sets of such are connected, the dimple portions extending in opposite circumferential direction from the opening portion. See Fig. 8
Species V – Having plural dimple portions on an axial face, one set open to a sealed fluid side and one set open to a leakage side, wherein one of each is connected to one another, the dimple portions extending in one circumferential direction from the opening portion. See Fig. 5
Species VI – Having only dimple portions on an axial face with the opening portion open to a sealed fluid side, the dimple portions extending in both circumferential directions from the opening portion. See Fig. 6
Species VII – Having only dimple portions on an axial face with the opening portion open to a sealed fluid side, the dimple portions extending in one circumferential direction from the opening portion, and each overlapping a dynamic pressure generation groove open to a leakage side. See Figs. 9 and 10
Species VIII 
Species IX – Having only spiral/inclined shaped dimple groups on an axial face. See in Fig. 14a-b
Species X – Having only dimple groups that extend inward from the opening portion at a sealed fluid side (i.e. not circumferentially beyond such) on an axial face. See in Fig. 14c
Species XI – Having plural dimple portions on an axial face, one set open to a sealed fluid side and one set open to a leakage side, wherein no sets of such are connected, the dimple portions extending in opposite circumferential direction from the opening portion. See Fig. 15

Additionally each species has the following Sub-Species (i.e. relating to the dimples themselves):

Sub-Species A – The dimple are an aligned
Sub-Species B – The dimples are randomly arranged 

Applicant is required, in reply to this action, to elect a single species (and single sub-species) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I-XI lack unity of invention because even though the inventions of these groups require the technical feature of a pair of sliding components having sliding faces that slide with respect to each other, characterized in that at least the sliding face on one side includes at least one dimple group formed by plural dimples, and the dimple group includes at least one opening portion arranged in the sliding face, and the dimple group is a pseudo flow passage partitioned by a land portion excluding the opening portion, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tokunaga (US 2015/0115537).  Tokunaga discloses a pair of sliding components (3, 5, as disclosed in the abstract, paragraph [0061], etc.) having sliding faces (i.e. the faces that face each other as disclosed in paragraphs [0061], etc.) that slide with respect to each other (as described in paragraphs [0061], etc.), characterized in that at least the sliding face on one side (5) includes at least one dimple group (10) formed by plural dimples (comprising the dimples of 10), and the dimple group includes at least one opening portion (e.g. 13 as seen in Fig. 5) arranged in the sliding face (as seen in Fig. 5), and the dimple group is a pseudo flow passage (as described in paragraphs [0010], etc.) partitioned by a land portion excluding the opening portion (i.e. the rest of S not including the dimples or opening portion is considered a land portion).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675